Citation Nr: 1242711	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in March 2011 and September 2012 for further development, which has been completed, and the case has been returned to the Board for appellate consideration.    


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of peripheral neuropathy of the right lower extremity.

2.  The Veteran does not currently have a diagnosis of peripheral neuropathy of the left lower extremity.

3.  The Veteran does not currently have a diagnosis of peripheral neuropathy of the right upper extremity.

4.  The Veteran does not currently have a diagnosis of peripheral neuropathy of the left lower extremity.



CONCLUSIONS OF LAW

1. Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

4.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter twice.  In March 2011, the Board instructed the RO to afford the Veteran a medical examination and obtain a medical opinion to determine whether the Veteran had peripheral neuropathy of the upper and lower extremities and, if so, whether any diagnosed peripheral neuropathy was either caused or aggravated by his service-connected type II diabetes mellitus; and to readjudicate the claims.  Subsequently, the Veteran was afforded an examination in April 2011 and his claims were readjudicated in an August 2012 Supplemental Statement of the Case.  However, in its September 2012 remand, the Board determined that the April 2011 examination report was inadequate for several reasons, to include that it did not address whether the Veteran's service-connected type II diabetes mellitus had chronically aggravated peripheral neuropathy of the upper and lower extremities and the opinion was speculative in nature.  Accordingly, the Board remanded the matter for the April 2011 examiner to annotate his earlier opinion and for the Appeals Management Center (AMC) to readjudicate the claim.  Subsequently, the April 2011 VA examiner provided another examination report in September 2012 that complied with the Board's remand directives, and the AMC readjudicated the claim in a September 2012 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in May 2007 and November 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. 
§ 3.159(b) (2012), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a March 2009 Statement of the Case and August 2012 and September 2012 Supplemental Statements of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available treatment records have been secured.  Furthermore, the Veteran was afforded two examinations for his claims as noted above and detailed below.  Although the Board determined that the earlier April 2011 examination report was inadequate, that report coupled with the subsequent September 2012 report, sufficiently addresses the Veteran's claims.  Review of the examination reports reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran has declined the opportunity to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has peripheral neuropathy of the bilateral upper and lower extremities, due to service-connected diabetes mellitus, type II.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b)  (2012). 

Service connection will be presumed for certain chronic diseases, including organic disease of the nervous system, on a rebuttable basis, if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran was afforded a VA examination in April 2011.  The examiner noted that a July 2010 electromyogram (EMG)/ nerve conduction study (NCS) did not show a generalized peripheral neuropathy, but rather cervical and lumbar stenosis with multiple entrapments.  Despite these findings, the examiner offered an opinion that although the Veteran "MAY have a mild peripheral neuropathy affecting all extremities at his time, it would be impossible to distinguish such from his bilateral tarsal tunnel and ulnar nerve entrapments, and above all, his severe lumbar and cervical spine stenosis."  The examiner further related that "[a]ssuming that the Veteran does have a peripheral neuropathy" it is less likely than not that such neuropathy is related to his well-controlled diabetes mellitus with normal renal functions and absence of retinopathy, than it is to his long-standing continuous alcohol problem.  The examiner noted that the Veteran had longstanding alcoholism which predated the diagnosis of diabetes mellitus and which was not controlled, unlike his diabetes mellitus.  The examiner noted that alcoholism could also result in peripheral neuropathy.  

In the remand portion of the Board's September 2012 decision/remand, the Board found that the April 2011 examination report was inadequate.  The Board noted that the opinion did not address the question of aggravation, and in particular, whether the Veteran's service-connected type II diabetes mellitus, had chronically aggravated peripheral neuropathy of the upper and lower extremities.  Additionally, the Board determined that the opinion did not clearly address whether the Veteran had peripheral neuropathy, only noting that he "may" have such neuropathy, finding that it was speculative in nature.  

Pursuant to the Board's September 2012 remand, the April 2011 VA examiner provided another report in September 2012.  In rendering the addendum opinion, the examiner reviewed the claims folder.  The examiner found that the EMG/NCS performed in July 2012 did not show generalized peripheral neuropathy, but instead showed cervical and lumbar stenosis with multiple entrapments (for which he refused surgery).  It was noted that the Veteran had a long history of alcohol abuse, which included admission for pancreatitis in 1998, and while a record dated on March 8, 2011, showed that he was drinking a case of beer a week the Veteran reported that he stopped after that appointment.  Additionally, the examiner observed that the Veteran's diabetes mellitus was well-controlled.  The examiner noted if the Veteran had peripheral neuropathy, which he does not, it would most likely be due to his alcoholic condition now in remission.  He concluded that it was less likely than not that the Veteran's peripheral neuropathy was incurred in or aggravated by service.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has been noted to have radiating back pain and a September 1996 VA record noted a provisional diagnosis of paresthesias of the arms, hands, legs, and feet, there is no current indication of peripheral neuropathy.  In fact, the Board specifically remanded this matter on two occasions to determine the nature of the Veteran's disability. Taken together, these examination reports definitively demonstrate that the Veteran does not have a current disorder.  Therefore, without a current diagnosis of peripheral neuropathy, service connection is not warranted. 

The Veteran has submitted no competent contemporary medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Veteran, as a lay person, is competent to note what he experiences, including radiating pain.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question of as to whether the Veteran has peripheral neuropathy is a complex medical question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a neurological diagnosis.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he experiences, he is not competent to ascertain the diagnosis of his disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the April 2011/September 2012 VA examiner's findings as it was based on extensive medical testing (to include EMG) by a licensed physician who has the requisite training, knowledge, and experience to render a medical opinion rather than a lay person who does not have such expertise.   

In sum, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities, as secondary to service-connected diabetes mellitus, type II, is denied.  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


